Exhibit 10.2

PS BUSINESS PARKS, INC.

2012 EQUITY AND PERFORMANCE-BASED INCENTIVE COMPENSATION PLAN

FORM OF NON-QUALIFIED SHARE OPTION AGREEMENT

This Share Option Agreement (the “Option Agreement”) is made as of the
            day of             , 200__, (the “Grant Date”), by and between PS
Business Parks, Inc. (the “Company”) and             , an employee of the
Company, one of its Subsidiaries or a Service Provider (the “Optionee”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Company’s 2012 Equity and Performance-Based Incentive
Compensation Plan (the “Plan”).

WHEREAS, the Board of Directors of the Company (the “Board”) has duly adopted,
and the shareholders of the Company have duly approved, the Plan, which provides
for the grant to employees of the Company and its Subsidiaries and Service
Providers of options for the purchase of shares of the Company’s common stock,
par value $.01 per share (the “Common Shares”), which may be granted from time
to time as the Committee so determines;

WHEREAS, the Company has determined that it is desirable and in its best
interests to grant to the Optionee, pursuant to the Plan, options to purchase a
certain number of Common Shares as compensation for services rendered to the
Company, and/or in order to provide the Optionee with an incentive to advance
the interests of the Company, all according to the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

1. GRANT OF OPTION.

Subject to the terms of the Plan (the terms of which are incorporated by
reference herein), the Company hereby grants to the Optionee the right and
option (the “Option”) to purchase from the Company, on the terms and subject to
the conditions hereinafter set forth,             Common Shares. This Option
shall not constitute an incentive shares option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

2. PRICE.

The purchase price (the “Option Price”) of the Common Shares subject to the
Option evidenced by this Option Agreement is $            per share (the Fair
Market Value on the Grant Date).

3. EXERCISE OF OPTION.

Except as otherwise provided herein, the Option granted pursuant to this Option
Agreement shall be subject to exercise as follows:



--------------------------------------------------------------------------------

3.1 Time of Exercise of Option.

The Optionee may exercise the Option (subject to the limitations on exercise set
forth in the Plan or in this Option Agreement), in installments as determined by
the Committee as follows: [            ]. The foregoing installments, to the
extent not exercised, shall accumulate and be exercisable, in whole or in part,
at any time and from time to time, after becoming exercisable and prior to the
termination of the Option; provided, that no single exercise of the Option shall
be for less than 100 shares, unless the number of shares purchased is the total
number at the time available for purchase under this Option.

3.2 Exercise by Optionee.

During the lifetime of the Optionee, only the Optionee (or, in the event of the
Optionee’s legal incapacity or incompetency, the Optionee’s guardian or legal
representative) or a person or entity to whom the Optionee has transferred the
Option in accordance with Section 6 hereof may exercise the Option.

3.3 Term of Option.

The Option shall have a term of [            ]years, subject to earlier
termination in accordance with this Option Agreement or the terms of the Plan as
determined by the Committee.

3.4 Limitations on Exercise of Option.

In no event may the Option be exercised, in whole or in part, after ten years
following the Grant Date, or after the occurrence of an event referred to in
Section 8 below which results in termination of the Option. In no event may the
Option be exercised for a fractional Share.

3.5 Termination of Employment or Other Relationship.

Subject to Sections 3.6 and 3.7 hereof, upon the termination of (i) the
employment of the Optionee by the Company or any Subsidiary or Service Provider,
or (ii) a Service Provider’s relationship with the Company, the Optionee shall
have the right at any time within 30 days after such termination and prior to
termination of the Option pursuant to Section 3.4 above, to exercise, in whole
or in part, any Option held by such Optionee at the date of such termination, to
the extent such Option was exercisable immediately prior to such termination.

3.6 Rights in the Event of Death.

If the Optionee dies while employed by the Company, a Subsidiary or a Service
Provider, or while serving as a Service Provider, the executors or
administrators or legatees or distributees of the Optionee’s estate shall have
the right, at any time within one year after the date of the Optionee’s death
and prior to termination of the Option pursuant to Section 3.4 above, to
exercise the Option with respect to all shares subject to the Option, whether or
not the Option was exercisable immediately prior to the Optionee’s death.

 

2



--------------------------------------------------------------------------------

3.7 Rights in the Event of Disability.

If the Optionee terminates employment with the Company, a Subsidiary, or a
Service Provider, or if the Optionee ceases to be a Service Provider, by reason
of the permanent and total disability of the Optionee, then the Optionee shall
have the right, for a period of one year after such termination and prior to
termination of the Option pursuant to Section 3.4 above, to exercise the Option
to the extent such Option was exercisable immediately prior to such termination
or becomes exercisable within such one year period pursuant to Section 3.1
above. Whether termination of employment or service is to be considered by
reason of permanent and total disability for purposes of this Option Agreement
shall be determined by the Committee, which determination shall be final and
conclusive.

3.8 Reduction in Number of Shares Subject to Option.

The number of Common Shares which may be purchased upon exercise of the Option
pursuant to this Section 3 shall be reduced by the number of shares previously
purchased upon exercise of the Option pursuant to this Section 3.

4. METHOD OF EXERCISE OF OPTION.

The Option may be exercised to the extent that it has become exercisable
hereunder by (a) exercise through the Company’s approved broker for such
exercises, or (b) delivery to the Company on any business day, at its principal
office addressed to the attention of the Committee, of written notice of
exercise, which notice shall specify the number of shares for which the Option
is being exercised, and shall be accompanied by payment in full of the Option
Price of the shares for which the Option is being exercised. Payment of the
Option Price for the Common Shares purchased pursuant to the exercise of the
Option shall be made (a) in cash or by check payable to the order of the
Company; (b) through the tender to the Company of Common Shares, which shares
shall be valued, for purposes of determining the extent to which the Option
Price has been paid thereby, at their Fair Market Value on the date of exercise;
or (c) by a combination of the methods described in (a) and (b). Payment in full
of the Option Price need not accompany the written notice of exercise provided
the notice directs that the Common Shares certificate or certificates for the
shares for which the Option is exercised be delivered to the Company approved
broker for such exercises as the agent for the Optionee and, at the time such
Common Shares are delivered, the broker tenders to the Company cash (or cash
equivalents acceptable to the Company) equal to the Option Price plus the
amount, if any, of federal and/or other taxes which the Company may, in its
judgment, be required to withhold with respect to the exercise of the Option. An
attempt to exercise the Option granted other than as set forth above shall be
invalid and of no force or effect. Promptly after the exercise of the Option and
the payment in full of the Option Price of the Common Shares covered thereby,
the Optionee shall be entitled to, as applicable, (a) the issuance of a
certificate for Common Shares or certificates evidencing the Optionee’s
ownership of such shares or (b) direct registration for such shares or
(c) electronic transfer of such shares to a Company-approved broker.

 

3



--------------------------------------------------------------------------------

5. PARACHUTE LIMITATIONS.

Notwithstanding any other provision of this Option Agreement or of any other
agreement, contract, or understanding heretofore or hereafter entered into by a
Optionee with the Company or any Subsidiary, except an agreement, contract or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Optionee (including groups or classes of
participants or beneficiaries of which the Optionee is a member), whether or not
such compensation is deferred, is in cash, or is in the form of a benefit to or
for the Optionee (a “Benefit Arrangement”), if the Optionee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option held by that
Optionee and any right to receive any payment or other benefit under this Option
Agreement shall not become exercisable or vested (i) to the extent that such
right to exercise, vesting, payment, or benefit, taking into account all other
rights, payments, or benefits to or for the Optionee under this Option
Agreement, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Optionee under this Option Agreement to be considered
a “parachute payment” within the meaning of Section 280G(b)(2) of the Code as
then in effect (a “Parachute Payment”) and (ii) if, as a result of receiving a
Parachute Payment, the aggregate after-tax amounts received by the Optionee from
the Company under this Option Agreement, all Other Agreements, and all Benefit
Arrangements would be less than the maximum after-tax amount that could be
received by the Optionee without causing any such payment or benefit to be
considered a Parachute Payment. In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Option Agreement, in
conjunction with all other rights, payments, or benefits to or for the Optionee
under any Other Agreement or any Benefit Arrangement would cause the Optionee to
be considered to have received a Parachute Payment under this Option Agreement
that would have the effect of decreasing the after-tax amount received by the
Optionee as described in clause (ii) of the preceding sentence, then the
Optionee shall have the right, in the Optionee’s sole discretion, to designate
those rights, payments, or benefits under this Option Agreement, any Other
Agreements, and any Benefit Arrangements that should be reduced or eliminated so
as to avoid having the payment or benefit to the Optionee under this Option
Agreement be deemed to be a Parachute Payment.

6. LIMITATIONS ON TRANSFER.

The Option is not transferable by the Optionee, other than by will or the laws
of descent and distribution in the event of death of the Optionee, and except
that the Optionee may transfer the Option in whole or in part to (i) the spouse,
children (including step-children and adopted children) or grandchildren of the
Optionee (“Family Members”), (ii) a Company for the exclusive benefit of one or
more Family Members, or (iii) a partnership of which the Optionee and/or one or
more Family Members are the only partners, provided that the transferee, in
connection with the transfer, agrees in writing to be bound by all of the terms
of this Option Agreement and the Plan and further agrees not to transfer the
Option other than by will or the laws of descent and distribution in the event
of the death of the transferee. Following any transfer permitted by this
Section 6, the transferee shall have all of the rights of the Optionee
hereunder, and the Option shall be exercisable by the transferee only to the
extent that the Option would have been exercisable by the Optionee had the
Option not been transferred. The Option shall not be pledged or hypothecated (by
operation of law or otherwise) or subject to execution, attachment or similar
processes.

7. RIGHTS AS SHAREHOLDER.

Neither the Optionee, nor any executor, administrator, distributee or legatee of
the Optionee’s estate, nor any transferee hereof shall be, or have any of the
rights or privileges of, a shareholder of the Company in respect of any Common
Shares issuable hereunder unless and until such shares have been fully paid and
certificates representing such shares have been endorsed, transferred and
delivered, and the name of the Optionee (or of such personal representative,
administrator, distributee or legatee of the Optionee’s estate, or of such
transferee) has been entered as the shareholder of record on the books of the
Company.

 

4



--------------------------------------------------------------------------------

8. EFFECT OF CHANGES IN CAPITALIZATION.

8.1 Changes in Shares.

If the number of outstanding Common Shares is increased or decreased or changed
into or exchanged for a different number or kind of shares or other securities
of the Company by reason of any recapitalization, reclassification, share split,
reverse split, combination of shares, exchange of shares, share dividend or
other distribution payable in capital shares, or other increase or decrease in
such shares effected without receipt of consideration by the Company occurring
after the date the Option is granted, a proportionate and appropriate adjustment
shall be made by the Company in the number and kind of shares subject to the
Option, so that the proportionate interest of the Optionee immediately following
such event shall, to the extent practicable, be the same as immediately prior to
such event. Any such adjustment in the Option shall not change the total Option
Price with respect to shares subject to the unexercised portion of the Option
but shall include a corresponding proportionate adjustment in the Option Price
per share. In the event of a spin-off by the Company of the shares of a
subsidiary, a share dividend for which the Company will claim a dividends paid
deduction under Section 561 of the Code (or any successor provision), or a pro
rata distribution to all shareholders of other assets of the Company, the
Committee may, but shall not be required to, make appropriate adjustments to
(i) the number and kind of shares or other assets for which the Option is
exercisable and (ii) the per-share exercise price of the Option.

8.2 Reorganization in Which the Company Is the Surviving Entity and in Which No
Change of Control Occurs.

Subject to Section 8.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger or consolidation of the Company with one or more
other entities, the Option shall pertain to and apply to the securities to which
a holder of the number of shares subject to the Option would have been entitled
immediately following such reorganization, merger or consolidation, with a
corresponding proportionate adjustment of the Option Price per share so that the
aggregate Option Price thereafter shall be the same as the aggregate Option
Price immediately prior to such reorganization, merger or consolidation.

8.3 Reorganization, Sale of Assets or Sale of Shares Which Involves a Change of
Control.

Subject to the exceptions set forth in the last sentence of this Section 8.3,
fifteen days prior to the scheduled consummation of a Change of Control, the
Option shall become immediately exercisable with respect to all shares subject
to the Option and shall remain exercisable for a period of fifteen days. Any
exercise of the Option during such fifteen-day period shall be conditioned upon
the consummation of the Change of Control and shall be effective only
immediately before the consummation of the Change of Control. Upon consummation
of any Change of Control, unless exercised the Option shall terminate. The
Committee shall send written notice of an event that will result in such a
termination to the Optionee not later than the time at which the Company gives
notice thereof to its shareholders. For purposes of this Section 8.3, a “Change
of Control” shall be deemed to occur upon (i) the dissolution or liquidation of
the Company or upon a merger, consolidation, or reorganization of the Company
with one or more other entities in which the Company is not the surviving
entity, (ii) a sale of substantially all of the assets of the Company to another
entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving Company) which results in
any person or entity (other than B. Wayne Hughes and members of his family and
their affiliates) owning 50% or more of the combined voting power of all classes
of shares of the Company. This Section 8.3 shall not apply to any Change of
Control to the extent that (A) provision is made in writing in connection with
such Change of Control for the assumption of the Option, or for the substitution
for the Option of a new option covering the shares of a successor Company, or a
parent, subsidiary or affiliate thereof, with appropriate adjustments as to the
number and kind of shares and exercise prices, in which event the Option shall
continue in the manner and under the terms so provided or (B) a majority of the
full Board determines that such Change of Control shall not trigger application
of the provisions of this Section 8.3.

 

5



--------------------------------------------------------------------------------

8.4 Adjustments.

Adjustments specified in this Section 8 relating to Common Shares or securities
of the Company shall be made by the Committee, whose determination in that
respect shall be final, binding and conclusive. No fractional shares shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

9. GENERAL RESTRICTIONS.

The Company shall not be required to sell or issue any Common Shares under the
Option if the sale or issuance of such shares would constitute a violation by
the individual exercising the Option or by the Company of any provision of any
law or regulation of any governmental authority, including without limitation
any federal or state securities laws or regulations. If at any time the Company
shall determine, in its discretion, that the listing, registration or
qualification of any Common Shares subject to the Option upon any securities
exchange or under any state or federal law, or the consent or approval of any
government regulatory body, is necessary or desirable as a condition of, or in
connection with, the issuance or purchase of shares hereunder, the Option may
not be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company, and any delay caused thereby shall
in no way affect the date of termination of the Option. Specifically, in
connection with the Securities Act of 1933, upon notice of exercise of the
Option, unless a registration statement under such Act is in effect with respect
to the shares covered by the Option, the Company shall not be required to sell
or issue such shares unless the Committee has received evidence satisfactory to
the Committee that the holder of the Option may acquire such shares pursuant to
an exemption from registration under such Act. Any determination in this
connection by the Committee shall be final, binding, and conclusive. The Company
shall not be obligated to take any affirmative action in order to cause the
exercise of the Option or the issuance of shares of Common Shares pursuant
thereto to comply with any law or regulation of any governmental authority. As
to any jurisdiction that expressly imposes the requirement that the Option shall
not be exercisable unless and until the shares covered by the Option are
registered or are subject to an available exemption from registration, the
exercise of the Option (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.

 

6



--------------------------------------------------------------------------------

10. DISCLAIMER OF RIGHTS.

No provision in this Option Agreement shall be construed to confer upon the
Optionee the right to be employed by the Company or any Subsidiary or Service
Provider or to provide services to the Company, or to interfere in any way with
the right and authority of the Company or any Subsidiary or Service Provider
either to increase or decrease the compensation of the Optionee at any time, or
to terminate any employment or other relationship between the Optionee and the
Company or any Subsidiary or Service Provider.

11. WITHHOLDING TAXES

Upon the request of the Company, a Subsidiary or a Service Provider, the
Optionee shall promptly pay to the Company, Subsidiary or Service Provider, or
make arrangements satisfactory to the Company, Subsidiary or Service Provider
regarding payment of, any federal, state or local taxes of any kind required by
law to be withheld as a result of the Optionee’s exercise of the Option. The
Company, a Subsidiary or a Service Provider shall have the right to deduct from
payments of any kind otherwise due to the Optionee any such taxes. The Optionee
shall make any such payments in cash or cash equivalents or, subject to the
prior approval of the Committee, which may be withheld in the Committee’s sole
discretion, the Optionee may elect to satisfy the withholding obligation, in
whole or in part, (i) by causing the Company, the Subsidiary or the Service
Provider to withhold shares of Common Shares otherwise issuable to the Optionee
pursuant to the Option or (ii) by delivering to the Company, the Subsidiary or
the Service Provider shares of Common Shares already owned by the Optionee. The
Common Shares so delivered or withheld shall have an aggregate Fair Market Value
equal to the applicable withholding obligations. The Optionee may deliver or
have withheld only Common Shares that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.

12. INTERPRETATION OF THIS OPTION AGREEMENT.

All decisions and interpretations made by the Committee with regard to any
question arising under the Plan or this Option Agreement shall be binding and
conclusive on the Company and the Optionee and any other person entitled to
exercise the Option as provided for herein. In the event that there is any
inconsistency between the provisions of this Option Agreement and of the Plan,
the provisions of the Plan shall govern.

13. GOVERNING LAW.

This Option Agreement is executed pursuant to and shall be governed by the laws
of the State of California (but not including the choice of law rules thereof).

14. BINDING EFFECT.

Subject to all restrictions provided for in this Option Agreement and by
applicable law relating to assignment and transfer of this Option Agreement and
the option provided for herein, this Option Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors, transferees and assigns.

 

7



--------------------------------------------------------------------------------

15. NOTICE.

Any notice hereunder by the Optionee to the Company shall be in writing and
shall be deemed duly given if mailed or delivered to the Company at its
principal office, addressed to the attention of the Corporate Secretary, or if
so mailed or delivered to such other address as the Company may hereafter
designate by notice to the Optionee. Any notice hereunder by the Company to the
Optionee shall be in writing and shall be deemed duly given if mailed or
delivered to the Optionee at the address specified below by the Optionee for
such purpose, or if so mailed or delivered to such other address as the Optionee
may hereafter designate by written notice given to the Company.

16. ENTIRE AGREEMENT.

This Option Agreement constitutes the entire agreement and supersedes all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. Neither this Option Agreement nor any term
hereof may be amended, waived, discharged or terminated except by a written
instrument signed by the Company and the Optionee; provided, however, that the
Company unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Optionee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

IN WITNESS WHEREOF, the parties hereto have duly executed this Option Agreement,
or caused this Option Agreement to be duly executed on their behalf, as of the
day and year first above written.

 

PS BUSINESS PARKS, INC. By:       Name:   Title:

OPTIONEE:

        Name: ADDRESS FOR NOTICE TO OPTIONEE:        
Number                         Street         City                           
     State                                      Zip Code

 

8